Citation Nr: 1531755	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1977 to June 1982, from September 1985 to August 1986, from March 7, 1989, to June 15, 1989, from July 17, 1990 to December 15 1990, from February 14, 1991 to July 7 1991, from July 1991 to January 1992, from February 1993 to March 1996, from August 1998 to April 1999, and from April 1999 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In the August 2006 decision, the RO denied service connection for jungle impetigo, an inguinal/abdominal hernia, bilateral hearing loss, tinnitus, and status post gastritis/gastroenteritis without residuals claimed as stomach pain.  The Veteran has not submitted a substantive appeal for the issues of entitlement to service connection for jungle impetigo and entitlement to service connection for an inguinal/abdominal hernia.  In fact, in his January 2008 VA Form 9, substantive appeal, the Veteran indicated that he only wished to appeal the issues of service connection for hearing loss, tinnitus, and GERD.  Accordingly, the Board will not consider the issues of entitlement to service connection for jungle impetigo and entitlement to service connection for an inguinal/abdominal hernia because they are not on appeal before the Board at this time.

Although the Veteran's original gastrointestinal claim was limited to GERD, he has been diagnosed with IBS and GERD.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim for entitlement to service connection for GERD has been expanded to include all gastrointestinal disorders, namely IBS.  In this regard, the Veteran's original claim was for severe stomach pain.  See May 2005 claim.  In the August 2006 rating decision on appeal, he was denied service connection for gastritis/gastroenteritis without residuals claimed as stomach pain.  See August 2006 rating decision.  In a September 2007 statement, the Veteran indicated that his claim for gastroesophageal reflux disease (GERD) should have been for irritable bowel syndrome (IBS).  In a December 2007 statement, he requested that service connection for IBS (originally claimed as lactose intolerance) be added to his claim.  The Veteran claimed that his GERD and IBS were secondary to stress he experienced as a result of his service-connected psychological disorder.  In an October 2008 rating decision, the RO granted service connection for IBS.  Accordingly, the Board finds that this was a full grant of the benefit sought with regard to the issue of entitlement to service connection for GERD and IBS.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

Additionally, in a February 2015 rating decision, the RO awarded service connection for right ear hearing loss and tinnitus.  Accordingly, the Board finds that this was a full grant of the benefit sought with regard to the issues of entitlement to service connection for right ear hearing loss and tinnitus.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997). Consequently, the only issue left on appeal is entitlement to service connection for left ear hearing loss, as identified on the Title Page of this decision.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have a left ear hearing loss disability that meets the criteria required for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met. 
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In a November 2005 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  He was notified of all required elements of notice, including the disability-rating and effective-date elements of the claim in the November 2005 letter and a subsequently issued March 2006 letter.  The Veteran does not contend that he has been prejudiced by lack of notice in this case, and no defect in notice appears from the record. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  In addition, the Veteran was provided proper VA audiological examinations in August 2006 and February 2015.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Analysis

The Veteran contends that he has current bilateral hearing loss as a result of noise exposure in service, including the bombing of the headquarters at Ramstein Air Force Base in Germany during a terrorist attack in 1981, as well as noise associated with his duties as a pilot flying frequently from 1992 to 2005.  The Board notes that the Veteran is currently service-connected for right ear hearing loss.  See February 2015 rating decision.

Service records show that, as reported, the Veteran was exposed to an explosion during a terrorist attack in Germany in 1981.  Furthermore, his DD-214 shows that he served as an aeromedical evacuation officer for almost 5 years.  Accordingly, the Board finds that considering the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2014).  In-service incurrence of injury is therefore met as to acoustic trauma. 

Private audiological results from an employer annual hearing examination in May 2004 do not show hearing loss in the left ear that meets the criteria for a hearing loss disability for VA compensation purposes.  

The Veteran was afforded an audiological examination in May 2006.  The examination report discloses that the Veteran did not demonstrate hearing loss at the level required for VA compensation purposes at that time.  See 38 C.F.R. § 3.385 (2014).  Accordingly, his claim for hearing loss was denied in the August 2006 rating decision on appeal.

The Veteran was afforded his most recent VA audiological examination in February 2015.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  Test results showed that the Veteran had a 40 decibel loss at 3000 hertz and a 35 decibel loss at 4000 hertz in the right ear, which meets the threshold for hearing loss under VA regulations.  However, as was the case in May 2006, it was determined after audiological testing that the Veteran still does not demonstrate left ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).  In this regard, the Veteran's hearing thresholds for the left ear ranged from 15 decibels to 30 decibels at all frequencies considered for purposes of a claim for service connection for hearing loss. 

There is no other medical evidence of record, VA or private, which shows that the Veteran has been diagnosed with left ear hearing loss which meets the level of hearing impairment necessary for VA compensation purposes.

While the Veteran is competent to report current left ear hearing loss and a continuity of symptoms since service, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  
See 38 C.F.R. § 4.85(a) (2014) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his left ear hearing loss met the thresholds of 38 C.F.R. § 3.385.  

Accordingly, the Board finds that as the weight of the evidence is against a finding that there is a current left ear hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


